DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 28 March 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 March 2019 and 19 April 2019, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/337,488 (reference application). Although the claims at issue are not identical, they they are coextensive in scope to the copending application, and would be fully encompassed and/or anticipated by the copending application.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the copending U.S. application, wherein both of the respective claims include (similar limitations provided in bold):
A robot configured to carry a substrate to a substrate target position at which the substrate is to be placed,
the robot comprising:
a robot arm; 
a hand attached to a tip end of the robot arm; 
a camera fixed and attached to a portion of the hand other than a substrate placing portion of the hand so as to take an image of the substrate placing portion, the substrate being placed at the substrate placing portion; 
an image data acquirer configured to acquire image data taken by the camera, the image data including a teaching substrate and the substrate placing portion of the hand, the teaching substrate being arranged as a teaching target at the substrate target position; 
a virtual substrate information generator configured to generate information of a virtual substrate virtually arranged at the substrate placing portion of the hand in the image data; 
an operating unit (i.e. distance information calculator) configured to receive an input and generate operation information (i.e. calculate distance information) corresponding to the input; 
a screen display unit configured to display an image of the teaching substrate and an image of the virtual substrate on a screen; 
a robot operation control unit configured to control an operation of the robot arm in accordance with the operation information (i.e. based on distance information) generated by the operating unit (i.e. distance information calculator); and 
a teaching data record unit (i.e. storage unit) configured to store, as teaching data, a position of the hand when the virtual substrate has coincided with the teaching substrate.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application such as “a screen display unit configured to display an image” and its function are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are 
Regarding claims 2-4, Applicant provides similar limitations as provided in at least claims 1-3 and 6 of the copending application. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in claims 2-4 of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the copending application, and likewise would anticipate the currently provided claim limitations.
Regarding claim 9, Applicant provides similar limitations as in claim 4 of the copending U.S. application, wherein both of the respective claims include (similar limitations provided in bold):
A control device of a robot, 
the robot comprising: 
a robot arm; 
a hand attached to a tip end of the robot arm; and 
a camera fixed and attached to a portion of the hand other than a substrate placing portion of the hand so as to take an image of the substrate placing portion, a substrate being placed at the substrate placing portion, wherein 
the robot carries the substrate to a substrate target position at which the substrate is to be placed, 
the control device comprising: 
an image data acquirer configured to acquire image data taken by the camera, the image data including a teaching substrate and the substrate placing portion of the hand, the teaching substrate being arranged as a teaching target at the substrate target position; 
a virtual substrate information generator configured to generate information of a virtual substrate virtually arranged at the substrate placing portion of the hand in the image data; 
an operating unit (i.e. distance information calculator) configured to receive an input and generate operation information (i.e. calculate distance information) corresponding to the input; 
a screen display unit configured to display an image of the teaching substrate and an image of the virtual substrate on a screen; 
a robot operation control unit configured to control an operation of the robot arm in accordance with the operation information (i.e. based on distance information); and 
a teaching data record unit configured to store, as teaching data, a position of the hand when the virtual substrate has coincided with the teaching substrate.
In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the copending application, and likewise would anticipate the currently provided claim limitations.
Regarding claim 10, Applicant provides similar limitations as in claim 5 of the copending U.S. application, wherein both of the respective claims include (similar limitations provided in bold):
A method of teaching a position of a hand of a robot configured to carry a substrate to a substrate target position at which the substrate is to be placed,
the method comprising:
arranging a teaching substrate as a teaching target at the substrate target position; 
fixing and attaching a camera to a portion of the hand other than a substrate placing portion of the hand such that the camera takes an image of the substrate placing portion, the substrate being placed at the substrate placing portion; 
moving the robot to a predetermined position at which the camera is able to take an image of (a space including) the teaching substrate and the substrate placing portion of the hand; 
taking the image (i.e. acquiring image data) of the teaching substrate and the substrate placing portion of the hand by the camera; 
generating information of a virtual substrate virtually arranged at the substrate placing portion of the hand in image data taken by the camera; 
receiving an input and generating operation information (i.e. calculating distance information) corresponding to the input by an operating unit; 
displaying an image of the teaching substrate and an image of the virtual substrate on a screen by a screen display unit; 
controlling an operation of the robot arm in accordance with the operation information (i.e. based on distance information); and 
storing in a storage unit as teaching data, a position of the hand when the virtual substrate has coincided with the teaching substrate.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application such as “displaying an image…by a screen display unit” and its function are an obvious expedient if the remaining elements perform the In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical, they are commensurate in scope to the claim limitations provided in the copending application, and likewise would anticipate the currently provided claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Allowable Subject Matter
Examiner notes wherein claims 1-20 appear to be allowable over the prior art of record, however the above Double Patenting Rejections would need to be overcome in order to place the application in proper condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664